Citation Nr: 1802811	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  14-11 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri

	
THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether a timely substantive appeal was filed in response to the November 7, 2012, statement of the case (SOC), which continued the denial of entitlement to service connection for a back disability and diabetes. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Carolyn Colley, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1964 to December 1967.

This appeal is before the Board of Veterans' Appeals (Board) from a decision dismissing as untimely the Veteran's substantive appeal of a September 2011 rating decision, as evidenced by a May 2013 notification, as well as a June 2015 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file. 

Although the Veteran has only claimed entitlement to service connection for PTSD, the Board has broadened the claim to any acquired psychiatric disorder that may be reasonably encompassed by the Veteran's description of the claim, the Veteran's symptoms, and other information of the record, so as not to improperly limit the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 6, (2009).  


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include PTSD, is not related to the Veteran's active duty service.

2.  The January 23, 2013, substantive appeal (VA Form 9) was not received within 60 days of the November 7, 2012, mailing of the SOC or within one year of the September 2011 mailing of the rating decision.  Prior to the expiration of the 60-day window to file an appeal, the Veteran neither requested an extension nor submitted evidence requiring issuance of a supplemental statement of the case (SSOC). 


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2017).

2.  The substantive appeal received on January 23, 2013, was not timely.  38 U.S.C. §§ 7105, 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.




Service Connection

The Board notes that the Veteran has claimed entitlement to service connection for PTSD, which has been broadened to include any diagnosed acquired psychiatric disability.  The Veteran contends that there is a causal relationship between his diagnosed PTSD and his period of active duty service.  Specifically, the Veteran states that, while driving a front loader, the brakes failed and the front loader flipped over, nearly killing him.  As a result of this purported incident, the Veteran claims that he has experienced  symptoms such as: flashbacks, intrusive thoughts, nightmares, avoidance, irritability and hyperarousal.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  More specifically, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Per 38 C.F.R. § 4.125(a), a diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), American Psychiatric Association (2013).  

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicolson, 492 F.3d 1372 (Fed. Cir. 2007).  

Notably, the use of lay evidence to establish an in-service stressor or event is treated differently in claims for PTSD and claims for other psychiatric disorder.  In PTSD claims that are not combat-related, do not pertain to the fear of hostile military or terrorist activity, nor related to a Veteran's status as a prisoner of war, lay testimony alone is not sufficient to establish that a stressor occurred; it must be corroborated by "credible supporting evidence."  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  In contrast, with regard to the other psychiatric disorders, the Board notes that lay testimony alone may be sufficient to corroborate an in-service event.  Further, except in PTSD claims pertaining to the fear of hostile military or terrorist activity, as a matter of law, after-the-fact medical nexus evidence cannot establish the actual occurrence of the accident.  See Moreau v. Brown, 9 Vet. App. 389, 394-396 (1996).  

In considering whether there is credible supporting evidence that the claimed in-service stressor or event occurred, the Board must assess the credibility and weight of all the evidence, including the medical evidence.  In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning to the Veteran's in-service evidence of record, the Board notes that the service treatment records are negative for reports of the purported accident or a diagnosis of any psychiatric disability.  The Veteran's active duty personnel file is also silent for any notations of the accident or resulting changes in his duty assignment. 


Post-service, VA mental health clinical records demonstrate that, in January 2015, the Veteran was assigned a diagnosis of unspecified anxiety disorder, in accordance with DSM-5, and his account of the accident and his feelings of anxiety were recounted at that time.  In February 2015, the Veteran was assigned a diagnosis of PTSD, in accordance with DSM-5, and a notation of the reported accident and subsequent stress reaction symptoms.  In March 2015, the Veteran reported a similar account of the accident when seen at the VA geropsychiatry outpatient clinic.  In May 2017, the Veteran once again reported the accident and was assigned diagnoses of other specified depressive disorder and specified trauma/stress related disorder (both in accordance with DSM-5) related to the purported accident.   

In contrast, the Board notes that the Veteran's May 2015 VA Medical Center (VAMC) records show that the Veteran denied a history of depression, mania, and psychosis.

The Board acknowledges that the Veteran did submit an illegible medical consultation sheet that was produced in March 1978, which, at most, indicates that the Veteran experienced symptomatology consistent with compression of the back, but does not reference the purported accident, nor when the symptomatology began.  

The Veteran also provided lay evidence, to include a statement submitted in April 2015, in which the Veteran reported that he was almost killed in the purported accident, he blacked out, and that he went to sick call.  In May 2017, during his hearing, the Veteran testified that he had to be pulled from the front loader after the accident and that, due to the accident, he had his license taken away and he was reassigned to the motorpool.  The Veteran added that he has experienced symptoms of an acquired psychiatric disorder since his separation from active duty service and that these symptoms became more acute following his retirement from his civilian employment.

The evidence of record also includes statements written on the Veteran's behalf.  In June 1998, R.W., who served with the Veteran, stated that the Veteran was involved in an accident in November 1965 while serving in Korea, but failed to provide additional information.  In February 2017, the Veteran's wife stated that she received a letter about the accident from the Veteran while he was stationed in Korea, and that he wrote that he sustained skinned arms and legs and that his back ached from an accident.  

Since at least 1992, the Veteran and VA have searched for records or documentation relating to the accident mentioned above.  To date, neither military nor medical records have been produced that substantiate the Veteran's alleged accident.  In fact, in May 2015, the RO made a formal finding that the Veteran's stressor information was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  In connection with establishing the in-service stressor, the RO requested the Veteran's personnel records from the National Personnel Records Center (NPRC).  These records were provided in May 2015 and contained no evidence of an in-service stressor for VA purposes.  Based on a review of all of the evidence, the RO determined that the available evidence is insufficient to establish the stressor.  The RO also stated that all efforts to obtain the needed information have been exhausted, and any further attempts would be futile.  The Board, after having reviewed the May 2015 Formal Finding memorandum, the JSRRC stressor verification guidelines, and the complete evidence of record, finds that the RO's determination was based on an accurate and complete presentation of the record.

Here, the Veteran's VA mental health clinical records indicate diagnoses of various mental health disorders in accordance the VA regulations, including: PTSD; other specified depressive disorder; other specified anxiety disorder; unspecified anxiety disorder; and specified trauma/stress related disorder.  As such, the first criterion necessary for service connection has been met.

As to the second criterion, the Veteran's service treatment records are silent for any complaints or treatment related to any mental health diagnosis.  Further, there is no indication from the service treatment records or service personnel records that the Veteran ever received treatment related to a motor vehicle or machinery accident.  Indeed, there is no documentation of the accident or of any resulting changes to the Veteran's duty contained in the evidence of record, to include a suspension or revocation of the Veteran's license and/or reassignment to the motor pool.   

Turning to the lay evidence of record, the Veteran's claim for PTSD is not related to combat or the fear of hostile military or terrorist activity, nor does the Veteran claim he was a prisoner of war.  As such, lay testimony alone is not sufficient to establish that a stressor occurred; it must be corroborated by credible supporting evidence.  Here, the only evidence of the Veteran's PTSD stressor is lay evidence.  The Board reiterates that there is no documentation of the purported accident within the Veteran's service treatment or personnel records; and reasonable attempts were made to corroborate the alleged event with the service department.  Therefore, in relation to the Veteran's claim for PTSD, the Board finds that the Veteran's lay testimony alone is not sufficient to establish that the stressor occurred.  Thus, the second criterion necessary to establish service connection for PTSD has not been met.

In contrast, in relation to the other psychiatric disorders, lay testimony alone may be sufficient to corroborate the in-service event.  In that regard, the Board must consider the lay testimony submitted by, and on behalf of, the Veteran.  In doing so, the Board must assess the credibility and weight of all the evidence.  

Although the Board notes that there are multiple notations in the record of the Veteran's account of the accident, except in PTSD claims pertaining to the fear of hostile military or terrorist activity, after-the-fact medical nexus evidence cannot establish the actual occurrence of the accident.  See Moreau, 9 Vet. App. 389.  As such, the medical records fail to substantiate the in-service event or stressor.

As previously stated, despite the alleged significance of the accident, no contemporaneous records of the accident have been produced.  The buddy statement submitted lacks detail and the statement provided by the Veteran's spouse lacks specifics as to the nature of the accident.  As noted above, the VA attempted to substantiate the accident, but found that there was insufficient evidence in that regard.  As such, the lack of documentation weighs against the Veteran's claim to substantiate the in-service event.  Therefore, the second criterion for service connection has not been met.

As to the third criterion for service connection, the Veteran contends that there is a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  As to this, the Veteran's May 2017 VAMC records reflect a nexus between the Veteran's diagnosis of specific trauma/stress related disorder and the accident he alleges during his active duty service.  For all disorders except specific trauma/stress related disorder, no nexus is evidenced within the record.  To the extent there are post-service mental health records indicating a nexus between the current psychiatric diagnoses and the events in service, such evidence is based on an inaccurate factual predicate, which weighs against the Veteran's claim.  Here, as discussed above, the accident is uncorroborated and, as such, the nexus opinion documented in the May 2017 VAMC records has little probative weight under the circumstances of this case. 

In summation, while the record contains a diagnosis of PTSD and other psychiatric diagnoses, the Veteran's reported stressor has not been substantiated.  Further, as noted, there is no credible medical link between the alleged accident and a current psychiatric disorder.  Thus, the most probative evidence is against a finding that the Veteran's psychiatric disorders, including PTSD, were caused or aggravated during his period of active duty service.  Therefore, the criteria for service connection are not met.  

In light of these findings, the Board concludes that service connection for an acquired psychiatric disorder of any description is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  However, the preponderance of the evidence is against the Veteran's claim and, as such, entitlement to service connection for PTSD, or any other psychiatric disorder contained in the record to date, is denied. 





Untimely Appeal

The Board shall not entertain an application for review on appeal unless it conforms to the law.  See 38 U.S.C. § 7108.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C. § 7105; 38 C.F.R. § 20.200.

A substantive appeal perfects the appeal to the Board and frames the issues to be considered.  Myers v. Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal consists of a properly completed VA Form 9 (Appeal to Board of Veterans' Appeals) or other correspondence containing the necessary information.  The substantive appeal must also indicate what issues are being perfected.  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202.

A substantive appeal generally must be filed within 60 days from the date that the agency of original jurisdiction (AOJ) mails the statement of the case to the claimant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C. § 7105; 38 C.F.R. § 20.302(b)(1). 

When a claimant files a timely notice of disagreement, but fails to timely file a substantive appeal, the appeal is untimely.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993).

However, if (i) a claimant submits additional evidence within one year of the date of mailing of the notification of the determination being appealed, and (ii) that evidence, in accordance with 38 C.F.R. § 19.31, requires that the claimant be furnished a supplemental statement of the case, then the time to submit a substantive appeal shall end not sooner than 60 days after such supplemental statement of the case is mailed to the claimant, even if the 60-day period extends beyond the expiration of the one-year appeal period.  38 C.F.R. § 20.302(b)(2). 

Also, an extension of the 60-day period for filing a substantive appeal may be granted for good cause. The request for an extension must be made in writing prior to expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303.

When a written document is to be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by the Department of Veterans Affairs.  In calculating this five day period, Saturdays, Sundays and legal holidays will be excluded.  In computing the time limit for filing a written document, the first day of the specified period will be excluded, and the last day included.  Where the time limit would expire on a Saturday, Sunday, or legal holiday, the next succeeding workday will be included in the computation.  38 U.S.C. § 7105.

Here, in a decision letter mailed to the Veteran in September 2011, the RO denied the Veteran's claims for entitlement to service connection for a back disability and diabetes.  The Veteran filed a notice of disagreement in March 2012.  On November 7, 2012, the RO mailed a statement of the case on these issues to the Veteran.  The notice letter accompanying the statement of the case informed the Veteran that he must file his appeal with the RO within 60 days from the date of the letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the decision subject to appeal, and that if the RO did not hear from him within that period, it would close his case.  The letter also informed him that if he needed more time to file his appeal, he should request more time before the time limit for filing his appeal expired. 

The Veteran had until January 7, 2013, to file a substantive appeal, as this date is 60 days after the date of mailing of the November 7, 2012, statement of the case, and was more than one year after the mailing of the September 2011 rating decision.  The Veteran, however, filed a substantive appeal on January 23, 2013, and did not request any extension for submission of his substantive appeal prior to that date.  Furthermore, the Veteran submitted no evidence during the 60 day period. 

The RO denied the Veteran's substantive appeal as untimely, and the Veteran initiated this appeal.

The record shows a postmarked Certified Mail receipt dated January 23, 2013, with a cover letter (dated January 6, 2013) and the Veteran's VA Form 9 (dated January 6, 2013).  There are no other items in the record between December 2012 and March 2013.  Without evidence to the contrary, the Board finds that the VA Form was received January 23, 2013.  

During his May 2017 hearing, the Veteran testified that he mailed the VA Form 9 on the Friday before January 23, 2013, which was January 18, 2013.  Even if true, the Veteran's appeal remains untimely.  

The Board notes that January 21, 2013, was a legal holiday, and is therefore excluded in computing the time limit for filing.  

The Board finds that the RO clearly and correctly articulated the timeliness requirements in its letter accompanying the November 7, 2012, statement of the case.  The Board further notes that VA has at no time waived its objections to timeliness by treating the Veteran's substantive appeal as though it were timely filed.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).

Therefore, the record reflects that the Veteran did not file a timely substantive appeal, and prior to expiration of the time limit for filing the substantive appeal the Veteran neither requested an extension for the filing of such appeal nor submitted evidence requiring issuance of a supplement statement of the case. The Veteran has not contended otherwise.  For these reasons, the Board concludes that the substantive appeal filed on January 23, 2013, was not timely.  Thus, the Veteran's appeal must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Service connection for acquired psychiatric disorders, including PTSD, is denied. 

The substantive appeal filed in response to the November 7, 2012, SOC that denied entitlement to service connection for a back disability and diabetes, is dismissed as untimely. 




____________________________________________
JOHNATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


